Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.  Claim 1 was amended. Claims 21-22 were newly added.  Support for amendment can be found in paragraph [0010] of current specification. 

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on August 06, 2020. 

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Komp et al. (US 2010/0222248 A1) in view of Matsukawa et al. (US 2001/0018965 A1) on Claims 1-12, and 17-20 are withdrawn because the claims have been amended.  Support for the amendments can be found in paragraphs [0010] of the current specification.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Komp et al. (US 2010/0222248 A1) in view of Matsukawa et al. (US 2001/0018965 A1) as applied to claims 1-12, and evidenced by Kiesow Dr. Brinkmann (reference attached) on Claim 13 is withdrawn because the independent claim 1 has been amended.  Support for the amendments can be found in paragraphs [0010] of the current specification.  

Reasons for Allowance
Claims 1-14 and 17-22 are allowed.  The closest prior arts of record, Komp et al. does not does not explicitly teach containing iron ions in the pickling solution and wherein the sulfuric liquor has a pH below 2.0 and includes at least 20 g/kg of sulfuric acid as stated in the claim.

Claim 14 is allowable. The restriction requirement between groups, as set forth in the Office action mailed on March 31, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 31, 2022 is withdrawn.  Claim 14, directed to invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

X reference cited in Common Citation Document:
	EP 1050605 A2 also published as US 6554908 B1 does not explicitly teaches picking a component assembled at least in party by welding with an aqueous fluoride-free sulfuric pickle liquor containing: a) a total of at least 1 g/kg of amino alcohols per 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717